UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6690


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES HOLMAN BROWNING, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge.   (1:03-cr-00036-JAB-2; 1:06-cv-00024-WLO-
WWD)


Submitted:   September 12, 2011             Decided:   October 3, 2011


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Holman Browning, Jr., Appellant Pro Se.      Robert Michael
Hamilton, Angela    Hewlett   Miller,  Assistant   United  States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James     Holman         Browning,      Jr.,     seeks       to     appeal    the

district     court’s       order      adopting       the     recommendation         of    the

magistrate    judge    and         denying    Browning’s      original        and   amended

motions under Fed. R. Civ. P. 60(b). *                     Browning also appeals the

district     court’s       adoption          of    the      recommendation          of    the

magistrate judge and denial, in that same order, of his motions

seeking an evidentiary hearing, default judgment, to compel a

response, and to resubmit.

            The order as to which Browning seeks review is not

appealable     unless          a    circuit       justice     or     judge       issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate     of     appealability           will     not    issue        absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).               When the district court denies relief

on    the    merits,       a       prisoner       satisfies        this       standard    by

demonstrating       that       reasonable         jurists    would       find     that    the

district    court’s       assessment         of   the    constitutional          claims    is

debatable    or    wrong.           Slack    v.    McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

      *
        Because the Rule 60(b) motions directly attacked
Browning’s convictions, they were, in essence, an unauthorized
and successive 28 U.S.C.A. § 2255 (West Supp. 2011) motion over
which the district court lacked jurisdiction.         See United
States v. Winestock, 340 F.3d 200, 206 (4th Cir. 2003).



                                              2
When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is     debatable,        and    that          the   motion    states    a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at    484-85.        We    have     independently              reviewed    the       record    and

conclude      that    Browning       has      not        made   the     requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

              Additionally, we construe Browning’s notice of appeal

and   informal       briefs    as       an    application         to    file     a    second    or

successive § 2255 motion.                Winestock, 340 F.3d at 208.                   In order

to obtain authorization to file a successive § 2255 motion, a

prisoner      must        assert     claims            based     on     either:       (1) newly

discovered       evidence,         not        previously          discoverable          by     due

diligence, that would be sufficient to establish by clear and

convincing       evidence     that,          but       for   constitutional          error,    no

reasonable factfinder would have found the movant guilty of the

offense; or (2) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review.           28 U.S.C.A. § 2255(h).                    Browning’s claims do

not    satisfy    either      of     these         criteria.           Therefore,       we    deny

authorization to file a successive § 2255 motion.




                                                   3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    4